DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 16 DEC 2020 has been entered. Claims 1-7, 9-15, and 17-22 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 17 SEP 2020.

Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  
In claim 1, line 21, “the first option for selection option” should read --the first option for selection--.
In claim 22, line 1, “The method of claim 2” should read --The method of claim 21--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a pre-defined threshold" in lines 21-22.  It is unclear whether this is same as ‘a threshold t’ in line 4.
Claim 9 recites the limitation "a pre-defined threshold" in lines 24-25.  It is unclear whether this is same as ‘a threshold t’ in line 6. 
Claim 17 recites the limitation "a pre-defined threshold" in lines 22-23.  It is unclear whether this is same as ‘a threshold t’ in line 5.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-7, 9-15, and 17-22 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 9, and 17:
Claims 1, 9, and 17 are drawn to an abstract idea without significantly more. The claims recite receiving user-generated input, generating an identity-based signing key, splitting the generated identity-based signing key into n different signing key shares, assigning each of the n signing key shares to a respective one of the n entities, receiving user-generated messages encapsulating selections from each entities, obtaining a different share of the identity-based signing key for each selection, generating a different partial signature by signing the messages using the associated share of the identity-based 
The limitations of receiving user-generated input, generating an identity-based signing key, splitting the generated identity-based signing key into n different signing key shares, assigning each of the n signing key shares to a respective one of the n entities, receiving user-generated messages encapsulating selections from each entities, obtaining a different share of the identity-based signing key for each selection, generating a different partial signature by signing the messages using the associated share of the identity-based signing key for each selection, combining the partial signatures into a threshold signature, and providing data characterizing results of the selection task in response to the combining, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) or Mental Processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion). For example, but for the “data processors”, “computing device”, and “memory” language, “receiving”, “generating”, “splitting”, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – data processors, computing device, and memory. The data processors, computing device, and memory are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a 
With respect to claims 2-7, 10-15, and 18-22:
Dependent claims 2-7, 10-15, and 18-22 include additional limitations, for example, displaying the data characterizing results of the selection task, storing the data characterizing results of the selection task in physical persistence, loading the data characterizing results of the selection task into memory, transmitting the data characterizing results of the selection task to a remote computing system, causing the threshold signature to be stored in a database, causing the partial signatures to be stored in the database, and causing the partial signatures to be removed from the database once the threshold signature is stored in the database, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-7, 10-15, and 18-22 are nonetheless 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2011/0178940 A1; hereinafter Kelly) in view of Horita et al. (US 7,174,460 B2; hereinafter Horita), and in further view of Orsini et al. (US 2011/0246766 A1; hereinafter Orsini).
With respect to claims 1, 9, and 17:
A method for implementation by one or more data processors forming part of at least one computing device, the method comprising: (See at least Kelly: Abstract; paragraph(s) [0042])
A system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor, result in operations comprising: (See at least Kelly: Abstract; paragraph(s) [0042])
A non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing device, result in operations comprising: (See at least Kelly Abstract; paragraph(s) [0042])
receiving user-generated input generated via a graphical user interface selecting selection parameters specifying a selection task, n entities, and a threshold t which needs to be exceeded for the selection task, the selection task being associated with an employment-related activity for an enterprise;... (By disclosing, the system simplifies data entry, tracking, and assessment based upon role profiles (candidate-selection criteria) inputted by the Customer's Human Resources 60. The software presents a user-specific interface, specific to each type of participant depending on their assigned permissions level, inclusive of a graphical user interface that provides 
receiving user-generated messages encapsulating selections from each of n entities for the selection task having a first option for selection and a different second option for the selection;... (By disclosing, the principle participants in an Assessment Center environment may include one or more of the following: the Customer 40 (an employer seeking to identify employee candidates' individual strengths and development needs); application service provider (ASP) 20 (third party administrator of the present system); Assessors 30-1 . . . n (customer employees or contractors responsible for the assessments); Assessees 40-1 . . . n (internal or external job candidates); one or more Assessment Center Supervisors 50 (customer employee(s) responsible for process oversight); and Human Resources 60 (customer employee(s) responsible for hiring 
providing, in response to the combining, data characterizing results of the selection task. (By disclosing, each Assessee 10 inputs their answers and the results of each cognitive domain test are compiled and attached to the Assessee's individual profile stored in the ASP 20 database. In addition, the Assessee 10 enters the Assessment Center web portal using (in response to the combining) a secure username and password from their locale using their preferred internet enabled hardware (computer, laptop, smartphone, tablet, etc.) to test each Assessee's cognition, as well as to deliver the simulation testing described below with the Administrator (Assessor or HR Representative) 30 at a pre-determined date and time. See at least Kelly: paragraph(s) [0054]-[0056])
However, Kelly and Horita do not teach ...generating an identity-based signing key using a selection corresponding to the selection task as an identity for the identity-based signing key; splitting the generated identity-based signing key into n different signing key shares; assigning each of the n signing 
Orsini, directed to systems and methods for securing data in motion and thus in the same field of endeavor, teaches 
...generating an identity-based signing key using a selection corresponding to the selection task as an identity for the identity-based signing key; (By disclosing, the cryptographic engine 220 may advantageously issue public and private keys for users of the cryptographic system 100. In this manner, the cryptographic keys are generated at the cryptographic engine 220. See at least Orsini: paragraph(s) [114])
splitting the generated identity-based signing key into n different signing key shares; and (By disclosing, the cryptographic engine 220 randomizes and splits at least the private cryptographic key data, thereby storing only the randomized split data. Similar to the splitting of the 
assigning each of the n signing key shares to a respective one of the n entities; (As stated above, see at least Orsini: paragraph(s) [0134] & [0554])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated assessment center teachings of Kelly to incorporate the systems and methods for securing data in motion teachings of Orsini for the benefit of addressing data security at the bit level and securing data in motion (See at least Orsini: Abstract; paragraph(s) [0002]).
Horita, directed to distributed digital signature generation method and digitally signed digital document generation method and apparatus and thus in the same field of endeavor, teaches 
...obtaining, for each selection, a different share of the identity-based signing key corresponding to the entity that made the selection for the selection task; (By disclosing, partial signature keys are generated by each of partial digital signature generation systems which are distributed by performing distributed processing without using the third party, and partial information on the partial signature key is exchanged each other. See at least Horita: col. 1, line 65 through col. 2, line 3)
generating, for each selection, a different partial signature by signing the messages using the associated share of the identity-based signing key; (By disclosing, the distributed digital signature generation can be performed if a predetermined number, which is called a threshold, of the partial digital signature generation systems in the whole partial digital signature generation systems operate properly. See at least Horita: col. 2, lines 3-7) 
combining the partial signatures into a threshold signature when a number of entities that selected the first option for selection option exceeds a pre-defined threshold; and... (As stated above, see at least Horita: col. 2, lines 3-7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kelly and Orsini to incorporate the distributed digital signature generation method and digitally signed digital document 
Examiner’s Note: 
The limitations the selection task being associated with an employment-related activity for an enterprise” in claim 1, lines 5-6; claim 9, lines 7-8; and claim 17, lines 6-7 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 2, 10, and 18:
Kelly, Orsini, and Horita teach the method of claim 1, the system of claim 9, and the computer program product of claim 17, as stated above.
Kelly further teaches wherein the providing data comprises at least one of: displaying the data characterizing results of the selection task, storing the data characterizing results of the selection task in physical persistence, loading the data characterizing results of the selection task into memory, or transmitting the data characterizing results of the selection task to a remote computing system. (By disclosing, each Assessee 10 inputs their answers and the results of each cognitive domain test are compiled and attached to the Assessee's individual profile stored in the ASP 20 database (at least storing the data in physical persistence). See at least Kelly: paragraph(s) [0057], [0068], [0072] & [0074])
With respect to claims 3 and 11:
Kelly, Orsini, and Horita teach the method of claim 1 and the system of claim 9, as stated above.
Horita, in the same field of endeavor, further teaches further comprising:
causing the threshold signature to be stored in a database. (By disclosing, the distributed digital signature generation can be performed if a predetermined number, which is called a threshold, of the partial digital signature generation systems in the whole partial digital signature generation systems operate properly. See at least Horita: col. 2, lines 3-7; col. 3, lines 16-18. Furthermore, see also at least Kelly: paragraph(s) [0053] & [0056]-[0057]. Each Assessee 10 inputs their answers and the results of each cognitive domain test are 
Examiner’s Note: 
The limitation “causing the threshold signature to be stored in a database” in claim 3, line 2 is an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 5 and 13:
Kelly, Orsini, and Horita teach the method of claim 1 and the system of claim 9, as stated above.
wherein the selection task comprises a hiring of one of a plurality of potential job candidates. (See at least Kelly: paragraph(s) [0040])
With respect to claims 6 and 14:
Kelly, Orsini, and Horita teach the method of claim 1 and the system of claim 9, as stated above.
Kelly further teaches wherein the selection task comprises a promotion decision for an existing employee. (See at least Kelly: paragraph(s) [0074] & [0080])
With respect to claims 7 and 15:
Kelly, Orsini, and Horita teach the method of claim 1 and the system of claim 9, as stated above.
Kelly further teaches wherein the selection task comprises a performance review for an existing employee. (See at least Kelly: paragraph(s) [0009], [0021] & [0050])
With respect to claim 20:
Kelly, Orsini, and Horita teach the computer program product of claim 17, as stated above.
Kelly further teaches wherein the selection task comprises at least one of: hiring of one of a plurality of potential job candidates, a promotion decision for an existing employee, or a performance review for an existing employee. 
Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Orsini in further view of Horita, as applied to claims 3 and 11, and in still further view of Hevia Angulo et al. (US 2018/0302217 A1; hereinafter Hevia).
With respect to claims 4, 12, and 19:
Kelly, Orsini, and Horita teach the method of claim 3 and the system of claim 11, as stated above.
	Horita, in the same field of endeavor, further teaches causing the partial signatures to be stored in the database; and... (As stated above with respect to claim 3, see at least Horita: col. 2, lines 3-7; col. 3, lines 16-18. Furthermore, see also at least Kelly: paragraph(s) [0053] & [0056]-[0057].)
	However, Kelly, Orsini, and Horita do not teach …causing the partial signatures to be removed from the database once the threshold signature is stored in the database.
	Hevia, directed to system and method for secure electronic communications by means of security hardware based on threshold cryptography and thus in the same field of endeavor, teaches 
...causing the partial signatures to be removed from the database once the threshold signature is stored in the database. (By disclosing, any key stored in the main node will be eliminated at the end of the process. See at least Hevia: paragraph(s) [0026]-[0029] & [0077]. For the partial signatures 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kelly, Orsini, and Horita to incorporate the system and method for secure electronic communications by means of security hardware based on threshold cryptography teachings of Hevia for the benefit of granting flexibility and responsiveness when facing the attempts to breach its security (See at least Hevia: paragraph(s) [0120]-[0125])
Examiner’s Note: 
The limitations “causing the partial signatures to be stored in the database; and causing the partial signatures to be removed from the database once the threshold signature is stored in the database” in claim 4, lines 2-4, and corresponding lines of claims 12 and 19 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language .
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Horita in further view of Orsini, as applied to claim 1, and in still further view of Coan et al. (US 20100180116 A1; hereinafter Coan) and Patwa et al. (US 20130046704 A1; hereinafter Patwa).
With respect to claim 21:
Kelly, Orsini, and Horita teach the method of claim 1, as stated above.
However, Kelly, Orsini, and Horita do not teach polling a database with the selection task to obtain status information for the selection task comprising a number of selections of the first option or a percentage of completed options.
Coan, directed to intrusion-tolerant group management for mobile ad-hoc networks and thus in the same field of endeavor, teaches 
polling a [database] with the selection task to obtain status information for the selection task comprising a number of selections of the first option or a percentage of completed options. (By disclosing, the current group members run a voting protocol (based on a threshold digital signature scheme) (polling) to decide whether or not to admit a potential group member. In addition, threshold signatures are assumed to be without knowing at least f+1 secret shares. See at least Coan: paragraph(s) [0007], [0025] & [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kelly, Orsini, and Horita to incorporate the intrusion-tolerant group management for mobile ad-hoc networks teachings of Coan for the benefit of a threshold digital signature scheme, used to enforce correct client behavior and facilitate efficient reconciliation, and a threshold key generation scheme, used to generate the shared group key that group members use to encrypt application-level messages for one other. (See at least Coan: paragraph(s) [0033])
However, Kelly, Orsini, Horita, and Coan do not teach ...polling a database with the selection task.
Patwa, directed to recruitment interaction management system and thus in the same field of endeavor, teaches 
polling a database with the selection task to obtain status information for the selection task comprising a number of selections of the first option or a percentage of completed options. (By disclosing, The predetermined rating criteria associated with the roles comprise, for example, one or more of votes from the users, a number of candidates successfully recruited by the recruiters, feedback from the recruiters on a candidates selected by the recruiters, timestamps of recommendations extracted from the recruitment advisory information, etc. In addition, the profile information comprises, for example, login information, identification information such as name, an electronic mail identifier (email ID) of the user, etc., contact information such as a telephone number, contact address of the user, etc., qualification information, domains of expertise, links to third party sources that store profile information of each of the users. See at least Patwa: paragraph(s) [0027] & [0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kelly, Orsini, Horita, and Coan to incorporate the recruitment interaction management system teachings of Patwa for the benefit of improving the efficiency and quality of the recruitment process by supporting and managing recruitment interactions. (See at least Patwa: paragraph(s) [0012])
Examiner’s Note: 
The limitations “to obtain status information for the selection task comprising a number of selections of the first option or a percentage of completed options” in claim 21, lines 2-3 are an intended use. No patentable weight is .
With respect to claim 22:
Kelly, Orsini, Horita, Coan, and Patwa teach the method of claim 21, as stated above.
Coan, in the same field of endeavor, further teaches 
wherein if each of the entities has selection one of the first option or the second option for the selection, the status information comprises a number of entities assigned to the selection task, the threshold signature, public parameters necessary for signature verification and/or a [timestamp] when the entities last selected the first option or the second option. (By disclosing, a private key is divided into n key shares, where each process knows one key share. To sign a message, m, each process uses its key share to generate a partial signature on m. Any process that collects k partial signatures can then combine them to form a threshold signature on m. See at least Coan: paragraph(s) [0030], [0034]-[0035])

wherein if each of the entities has selection one of the first option or the second option for the selection, the status information comprises a number of entities assigned to the selection task, the threshold signature, public parameters necessary for signature verification and/or a [timestamp] when the entities last selected the first option or the second option. (By disclosing, the predetermined rating criteria associated with the roles comprise, for example, votes from the users, a number of candidates successfully recruited by the recruiters, feedback from the recruiters on a status of the transaction with each of the candidates, a score assigned to each of the candidates selected by the recruiters, timestamps of recommendations extracted from the recruitment advisory information, etc. See at least Patwa: Abstract; paragraph(s) [0027]-[0028], [0047], [0062] & [0067]-[0069])
Examiner’s Note: 
The limitations “necessary for signature verification” in claim 22, lines 3-4 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps .

Response to Arguments
In response to applicant’s argument that a human being would not use the workflow specified in each of the claims in order to provide a first selection option for an employment-related activity for an enterprise, it is noted that providing selection potions for an employment-related activity has been performed for a very long time, especially even without any help from computing devices. Also, signing and splitting/combining a signing key or token, as recited in the claims without any technical details, are old and well-known practice performed with clay tablets or mirrors. Therefore, the claimed steps are interpreted as automating the abstract idea with computing devices as a tool.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oberheide et al. (US 9641341 B2) teaches method for distributed trust authentication, including partial digital signature, key shares recombined, and splitting into three key shares.
Micali (US5638447A) teaches compact digital signatures, including that the signer keeps this signing key secret and uses it in order to produce his digital.
Chan et al. (US 20110066647 A1) teaches consolidating related task data in process management solutions.
Kagan et al. (US 20110083064 A1) teaches processing of block and transaction signatures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685